08-4564-cv
       Garrett v. New York City Department of Education

                               UNITED STATES COURT OF APPEALS
                                     F OR T HE S ECOND C IRCUIT

                                        SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE
32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL .


            At a stated Term of the United States Court of Appeals
       for the Second Circuit, held at the Daniel Patrick Moynihan
       United States Courthouse, 500 Pearl Street, in the City of
       New York, on the 28 th day of January, two thousand and ten.

       Present: Pierre N. Leval,
                Chester J. Straub,
                Richard C. Wesley,
                              Circuit Judges.
       ________________________________________________

       THOMAS GARRETT,
                                  Plaintiff-Appellant,

                    - v. -                                     (08-4564-cv)

       NEW YORK CITY DEPARTMENT OF EDUCATION, PAUL ROBESON HIGH
       SCHOOL FOR BUSINESS AND TECHNOLOGY, IRA C. WESTON,
       in his official capacity as Principal and individually,
       BARBARA GATTI, in her official capacity as Assistant
       Principal and individually, DR. JACQUELINE PEEK-DAVIS, in
       her official capacity as Superintendent and individually,

                         Defendants-Appellee S.
       __________________________________________________



       Appearing for Appellant:             THOMAS GARRETT, pro se, New
                                            York, New York


                                               1
     Appearing for Appellees:      DONA B. MORRIS, Assistant
                                   Corporation Counsel, for Michael
                                   A. Cardozo, Corporation Counsel
                                   of the City of New York, New
                                   York, New York.

          Appeal from the United States District Court for the
     Eastern District of New York (Reyes, M.J.).

 1       UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED,

 2   AND DECREED that the judgment of said District Court be and

 3   hereby is AFFIRMED.

 4       Plaintiff Thomas Garrett, pro se, brought this action

 5   under Title VII of the Civil Rights Act, 42 U.S.C. § 2000e

 6   et seq.; 42 U.S.C. § 1983; the Fourteenth Amendment; New

 7   York Civ. Serv. Law § 75-b (McKinney 1986); and for tortious

 8   interference with contract.    The United States District

 9   Court for the Eastern District of New York (Reyes, M.J.)

10   granted summary judgment to the defendants and dismissed the

11   plaintiff’s claims in their entirety.    Plaintiff appeals

12   from that decision.   We presume the parties’ familiarity

13   with the facts, proceedings below, and specification of

14   issues on appeal.

15       This Court reviews an order granting summary judgment

16   de novo and asks whether the district court properly

17   concluded that there were no genuine issues of material fact

18   and that the moving party was entitled to judgment as a

                                    2
 1   matter of law.     See Miller v. Wolpoff & Abramson, L.L.P.,

 2   321 F.3d 292, 300 (2d Cir. 2003).     In determining whether

 3   there are genuine issues of material fact, this Court is

 4   “required to resolve all ambiguities and draw all

 5   permissible factual inferences in favor of the party against

 6   whom summary judgment is sought.”     Terry v. Ashcroft, 336

 7   F.3d 128, 137 (2d Cir. 2003) (quotation marks omitted).

 8   However, “conclusory statements or mere allegations [are]

 9   not sufficient to defeat a summary judgment motion.”     Davis

10   v. New York, 316 F.3d 93, 100 (2d Cir. 2002).

11       Having conducted an independent and de novo review of

12   the record in light of these principles, we affirm the award

13   of summary judgment for substantially the same reasons

14   stated by the district court in its thorough and well-

15   reasoned opinion.

16       Accordingly, the judgment of the district court is

17   hereby AFFIRMED.

18                                 For the Court
19                                 Catherine O’Hagan Wolfe, Clerk
20
21
22




                                     3